     Case 2:20-cv-00780 Document 6 Filed 12/29/20 Page 1 of 2 PageID #: 27




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

BRANDON JENNINGS,

                              Petitioner,

v.                                                   CIVIL ACTION NO. 2:20-cv-00780

P. ADAMS, USP-Hazelton,

                              Respondent.


                          MEMORANDUM OPINION AND ORDER


       On December 1, 2020, the Petitioner filed a Petition for a Writ of Habeas Corpus Under

28 U.S.C. § 2241 (Document 1). By Standing Order (Document 3) entered on December 2, 2020,

this action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge, for

submission to this Court of proposed findings of fact and recommendation for disposition, pursuant

to 28 U.S.C. § 636.

       On December 4, 2020, the Magistrate Judge submitted Proposed Findings and

Recommendations (Document 4) wherein it is recommended that the Petitioner’s Petition for a

Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Document 1) be transferred to the United States

District Court for the Northern District of West Virginia, Clarksburg Division, and that the action

be dismissed and removed from this Court’s docket. Objections to the Magistrate Judge’s

Proposed Findings and Recommendations were due by December 21, 2020.

       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendations. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

                                                1
     Case 2:20-cv-00780 Document 6 Filed 12/29/20 Page 2 of 2 PageID #: 28




recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendations of the Magistrate Judge as contained in the Proposed Findings and

Recommendations, and ORDERS that the Petition for a Writ of Habeas Corpus Under 28 U.S.C.

§ 2241 (Document 1) be TRANSFERRED to the United States District Court for the Northern

District of West Virginia, Clarksburg Division, and that the action be DISMISSED and

REMOVED from this Court’s docket.

       In connection with the Petitioner’s Application to Proceed Without Prepayment of Fees

and Costs (Document 5) filed on December 9, 2020, this Court finds that the same should be

addressed by the Northern District of West Virginia once the matter is transferred, and not by the

undersigned.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Eifert, to counsel of record, to any unrepresented party, and to the United States District Court for

the Northern District of West Virginia, Clarksburg Division.



                                              ENTER:      December 29, 2020




                                                 2
